Citation Nr: 1204906	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-04 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-surgical residuals of bilateral mastectomy for gynecomastia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from April 1962 to August 1965.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted the Veteran service connection for post-surgical residuals of bilateral mastectomy for gynecomastia, assigning an initial noncompensable rating. 

The Board subsequently remanded the case in January 2011 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination and then re-adjudicate the claim.  The AOJ scheduled the Veteran for a VA examination, which was conducted in March 2011.  Following the VA examination, the AOJ issued a rating decision in May 2011 in which it increased the disability rating for post-surgical residuals of bilateral mastectomy for gynecomastia to 50 percent, effective the date of claim.  The Veteran was then provided a supplemental statement of the case (SSOC) in August 2011, in which the AOJ denied the Veteran's claim for a disability rating in excess of the 50 percent assigned as of the date of claim.

As the appeal of the Veteran's claim for an initial rating in excess of 50 percent for post-surgical residuals of bilateral mastectomy for gynecomastia emanates from his disagreement with the initial 50 percent rating assigned following the grant of service connection, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The issues of entitlement to service connection, on a secondary basis, for lower back, hip, knee, and ankle disabilities have been raised by the record, but have not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  

In addition, the Board notes that the Veteran, in a September 2011 statement, asserted that he is unemployable due both to his service-connected post-surgical residuals of bilateral mastectomy for gynecomastia and to his service-connected major depressive disorder.  The Board thus infers a claim for entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).  Although the Board recognizes that, under Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for entitlement to a TDIU is not a separate claim but is rather part of a claim for increased benefits, there is no claim currently before the Board relating to an increased rating for the Veteran's major depressive disorder.  Because the Veteran has explicitly stated that he believes he is unemployable due not only to his bilateral mastectomy for gynecomastia but also to his major depressive disorder, the Board does not have jurisdiction over a claim for a TDIU.  The claim for entitlement to a TDIU is thus referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim of entitlement to an initial rating in excess of 50 percent for post-surgical residuals of bilateral mastectomy for gynecomastia.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

The Veteran was afforded VA examinations in connection with his post-surgical residuals of bilateral mastectomy for gynecomastia in August 2003, March 2009, and March 2011.  At the August 2003 examination, the examiner noted that the Veteran had undergone simple mastectomies on both breasts while on active duty.  The examiner further noted that there was no indication in the 1964 surgical report of any removal of pectoral muscles, only fat tissue.  The Board notes that the VA examiner from March 2009 used the August 2003 VA examination report as a reference for the Veteran's in-service history.  

Pursuant to the Board's January 2011 remand, the Veteran underwent VA examination in March 2011 to assess the current severity of his disorder, with an addendum opinion added in July 2011.  Report of that examination reflects that the Veteran complained of constant tightness in his mastectomy scars, with pain radiating up to his shoulders and rendering it difficult for him to rotate his shoulders or lift, push, or pull with his arms.  The examiner noted "severe cosmetic deformities of both breasts," including large, deep cavities below both nipples and fatty tissue masses under the axilla bilaterally.  The Veteran's left nipple was noted to be located in a 3/4-inch depression above his mastectomy scar, which was found to be 5 inches by 2 millimeters in area.  His right mastectomy scar was found to be 3 inches by 2 millimeters in area.  Both scars were found to be well-healed, nontender, and without keloid formation, elevation, breakdown of the skin, or adherence.  No limitation of function or functional impairment was noted with either scar.  The examiner further found the Veteran's right "upper chest muscle area" to be more pronounced than the left, but no findings as to the lower pectoralis muscles were made.  The examiner diagnosed the Veteran with bilateral sub-mamillary excision of simple mastectomy in service with "no residuals from the actual simple mastectomy scars, but ... severe cosmetic deformity both breast areas."  

In the July 2011 addendum opinion, the examiner noted that he had conducted radiological examination of the Veteran that revealed degenerative joint disease (DJD) in his shoulders.  He acknowledged the Veteran's complaint of neck and shoulder discomfort but opined that the complaints were less likely than not related to his post-surgical residuals of bilateral mastectomy for gynecomastia, reasoning that "mastectomies do not cause DJD - it is an aging process."  The examiner further reasoned that it is "anatomically not possible" that the Veteran's mastectomies could cause neck pain or degenerative joint disease in the shoulders.  However, the examiner failed to address the possibility that the Veteran experienced neurological or muscle impairment due to his post-surgical residuals of bilateral mastectomy for gynecomastia.  The examiner further failed to clarify whether the pain described in the March 2011 examination as radiating from the Veteran's surgical scars up into his shoulders and neck was etiologically related to his post-surgical residuals of bilateral mastectomy for gynecomastia.  In addition, the examiner did not clarify whether any muscle tissue was removed during the in-service bilateral mastectomy.

In addition, the Veteran has submitted multiple statements from his private physicians and surgeons attesting to their findings that the Veteran has abnormal, compromised, or missing pectoral muscle tissue as a result of his bilateral mastectomy.  In that regard, the Board looks to statements in January and December 2003 and July 2006 from the Veteran's private plastic surgeon noting a loss of pectoralis muscle.  In addition, the Veteran's treating cardiologist submitted a statement in June 2007 attesting to his belief that a portion of the Veteran's pectoralis major muscle had been removed during the in-service surgery.  Further statements from the Veteran's treating orthopedic surgeon dated in April and June 2009 reiterate the finding that his pectoral muscle was absent and that his right nipple was directly adherent to his chest wall.

The Veteran's post-surgical residuals of bilateral mastectomy for gynecomastia has been evaluated as 50 percent disabling under 38 C.F.R. § 4.116, Diagnostic Code 7626, governing surgery of the breast.  38 C.F.R. § 4.71a, Diagnostic Code 7626 (2011).  When rating surgery of the breast, Diagnostic Code 7626 provides that a bilateral simple mastectomy or wide local excision with significant alteration of size or form warrants a 50 percent rating; a bilateral modified radical mastectomy warrants a 60 percent rating; and a bilateral radical mastectomy warrants an 80 percent rating.  Diagnostic Code 7626 also provides definitions of the different types of surgeries of the breast.  Radical mastectomy means removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament; modified radical mastectomy means removal of the entire breast and axillary lymph nodes (in continuity with the breast) while pectoral muscles are left intact; simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but lymph nodes and muscles are left intact; simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but lymph nodes and muscles are left intact; and wide local excision, including partial mastectomy, lumpectomy, tylectomy, segmentectomy, and quadrantectomy, means removal of a portion of breast tissue.  Id. 

In addition, based on the Veteran's consistent complaints that he has experienced radiating pain in his scars, shoulders, arms, and neck, as well as his contention that he has a loss of pectoral muscle tissue, the Board also finds that the Veteran may be entitled to separate ratings for neurological and other complications of his bilateral mastectomy.  In this regard, the Board notes that the Veteran's disability may be more appropriately evaluated under different or additional diagnostic codes such as ratings for muscle injuries, scars, impairment of range of motion of his arms and/or shoulders, or nerve impairment. 

The Board finds that there is currently insufficient competent medical evidence on file for making a decision on the claim.  In this case, the Board notes that, although the examiner attempted to conduct an evaluation of the Veteran's physical condition at the time of the March 2011 VA examination, he failed to discuss with any clarity the existence and severity of all the post-surgical residuals of the Veteran's in-service bilateral mastectomy, to include in particular his complaints of missing or compromised pectoral muscle tissue, as well as scarring, neurological impairment, and limitation of function of his arms and shoulders.  To that end, the Board notes that the VA examiner's findings in March 2011 and July 2011 are internally contradictory, as the examiner acknowledged the Veteran's complaints of radiating pain from his scars but also found his scars to be normal and not causative of any tenderness or impairment.  The examiner further failed to address the Veteran's lower pectoral muscles and did not discuss whether his post-surgical residuals of bilateral mastectomy included neurological impairment.  

Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination). The Board thus finds that in light of the above findings, another VA examination is needed to provide current findings with respect to the Veteran's service-connected post-surgical residuals of bilateral mastectomy for gynecomastia.  Specifically, the VA examiner must address all of the residuals stemming from the bilateral mastectomies, including a thorough discussion and etiological opinion regarding the Veteran's complaints of limited motion of the shoulders and arms, nerve problems, pain and tightness in his surgical scars, and the specific type of breast surgery performed on the Veteran (as defined in Diagnostic Code 7626 and discussed above).  

Specifically, the VA medical examiner must elicit a detailed history from the Veteran and must discuss, in detail, the existence and severity of any missing or compromised pectoral muscle tissue.  The examiner must also address the Veteran's complaints of painful scarring, neurological impairment, and limitation of function of his arms and shoulders.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty to remand a case if further evidence or clarification of the evidence is essential for a proper appellate decision); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that fulfillment of VA's duty to assist in a case involving a claim for higher rating include the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability is a fully informed one); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran and his representative should be sent a letter specifically requesting that the Veteran provide sufficient information, and if necessary, authorization to enable any additional pertinent evidence not currently of record relating to the Veteran's claim to be obtained.  

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).

With respect to the Veteran's post-surgical residuals of bilateral mastectomy for gynecomastia, the examiner must discuss, in detail, all post-surgical residuals of the Veteran's in-service bilateral mastectomy, to include in particular the Veteran's complaints of missing or compromised pectoral muscle tissue, as well as scarring, neurological impairment, and limitation of function of his arms and shoulders.  In particular, the examiner must discuss in detail:

* Whether the Veteran currently has missing or damaged pectoral muscle tissue resulting from his in-service bilateral mastectomy.  The examiner must discuss the private physicians' findings in the context of any negative opinion.  

* Whether the Veteran has post-surgical scars from his bilateral mastectomy that are unstable; painful; deep, with underlying soft tissue damage; or cause limited motion.

* Whether the Veteran experiences any neurological impairment as a result of his in-service bilateral mastectomy or his post-surgical scars.  The examiner must address the March 2011 VA examiner's findings regarding tightness and radiating pain from the scars, as well as the Veteran's contentions, in this discussion.

* Whether, and if so to what extent, the Veteran's in-service surgery or resultant scarring has led to any limitation of motion or function of the shoulders or arms. 

The examiner must review the Veteran's claims file, to include a copy of this remand.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  A complete rationale must be given for all opinions and conclusions expressed.  

3.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.  

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



